ORDER RESUBMITTING
The issues withdrawn from submission on June 18, 2001, are hereby ordered resubmitted.
SUPPLEMENTAL MEMORANDUM *
Michael E. Post appeals his conviction and sentence on charges of importation of marijuana and of possession of marijuana with intent to distribute. See 21 U.S.C. §§ 841, 952, 960. We affirm.
(1) On June 18, 2001, we vacated submission as to Post’s claims under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). On that same date, we decided Post’s other claims.
(2) We have rejected Post’s assertion that the statutes under which he was convicted are unconstitutional. They are not. See United States v. Buckland, 289 F.3d 558, -, -, slip op. 6645, 6650 (9th Cir.2002) (en bane), cert. denied, — U.S. -, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002); United States v. Mendaza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002); We have also rejected his claim that the government was required to prove that he knew the quantity and type of the drugs involved in his offenses. It was not. See United States v. Carranza, 289 F.3d 634, -, -, slip op. 6531, 6546 — 47 (9th Cir.2002).
(3) Post’s sentence was under the statutory maximum for an offense involving the lowest quantity of marijuana. See 21 U.S.C. §§ 841(b)(1)(D), 960(b)(4). Thus, his sentence of 27 months imprisonment and 3 years supervised release was proper. See United States v. W. Coast Aluminum, Heat Treating Co., 265 F.3d 986, 994 (9th Cir.2001); United States v. Barragan, 263 F.3d 919, 925-26 (9th Cir.2001); United States v. Hernandez-Guardado, 228 F.3d 1017, 1026-27 (9th Cir.2000); cf. United States v. Nordby, 225 F.3d 1053, 1062 (9th Cir.2000), overruled on other grounds by Buckland, 289 F.3d at -, slip op. at 6660.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.